                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

LINDSAY JO SMITH                                                                     PLAINTIFF

V.                                                                 NO. 1:19-CV-155-DMB-DAS

BANCORPSOUTH BANK                                                                  DEFENDANT


                                       ORDER OF RECUSAL

        This case was assigned to United States District Judge Debra M. Brown on September 4, 2019.

Judge Brown, on her own motion, RECUSES herself from this case. The Clerk of the Court is

directed to reassign this case to another district court judge.

        SO ORDERED, this 10th day of September, 2019.

                                                        /s/Debra M. Brown
                                                        UNITED STATES DISTRICT JUDGE
